


Exhibit 10.1

 

SECOND AMENDMENT TO COMMERCIAL LEASE

 

Duffy Hartwell LLC, as successor in interest to Duffy Hartwell Limited
Partnership, (“LESSOR”) and Synta Pharmaceuticals Corporation, as successor in
interest to Shionogi BioResearch Corp., (“LESSEE”) (the LESSOR and the LESSEE
are collectively referred to as the “Parties” in this Second Amendment) are
landlord and tenant, respectively, under a certain Commercial Lease (“Initial
Lease Agreement”) dated November 4, 1996, as amended by a First Amendment to
Commercial Lease (“First Amendment”; together with the Initial Lease Agreement,
the “Lease Agreement”) dated August 30 2006, for approximately 24,420 rentable
square feet, more or less, in the building (“the “Building”) located at 45
Hartwell Avenue, Lexington, MA and hereby agree as follows:

 

Whereas, the Parties have agreed to further amend the Lease Agreement by this
Second Amendment to Commercial Lease (“Second Amendment”) to add 10,100 rentable
square feet, more or less, and to adjust relevant provisions of the Lease
Agreement pursuant to the terms and conditions stated herein. Unless otherwise
expressly stated, all references to “lease” or “Lease” in the Lease Agreement or
this Second Amendment shall apply to and include the Lease Agreement and this
Second Amendment.

 

Now therefore, for consideration of $1.00 and other mutual and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
both LESSOR and LESSEE, effective on and after the date of execution set forth
below, the Lease Agreement is hereby further amended to reflect the following
changes:

 

2.             PREMISES:

 

As of the Expansion Commencement Date (as defined below in Section 3), Section 2
of the Lease Agreement is hereby deleted and replaced with the following:

 

34,520 rentable square feet + or - on the first floor in the Building
(“premises” or “Leased Premises”), which includes 24,420 rentable square feet
+/- described in the Initial Lease Agreement (the “Initial Premises”) and an
additional 10,100 rentable square feet +/- on the first floor of the Building
(the “Expansion Premises”) as shown on Amendment Exhibit A-1 attached hereto.

 

The Leased Premises includes the exclusive use of the loading platform shown on
Exhibit A of the Initial Lease Agreement, together with the right to use in
common, with others entitled thereto, any hallways and stairways necessary for
access to the Leased Premises.

 

Appurtenant to the Leased Premises, the LESSEE shall have the right, in common
with others entitled thereto, to use access ways, driveways, walkways, and other
common facilities necessary for access to or beneficial use of the Leased
Premises.

 

LESSEE shall have the right to use 127 unassigned parking spaces in the parking
areas adjacent to the Building. LESSEE shall have rights in common with other
lessees to use of the common entrance servicing the Leased Premises.

 

--------------------------------------------------------------------------------


 

3.             TERM:

 

As of the Expansion Commencement Date (as defined below), Section 3 of the Lease
Agreement is hereby amended as follows:

 

As used in this Second Amendment, the term “Expansion Commencement Date” means
the date of Substantial Completion (as hereafter defined) of the LESSOR’S Work
in accordance with Amendment Exhibit B-1 attached hereto and hereby incorporated
herein. LESSOR shall Substantially Complete the LESSOR’S Work and the painting
associated with the Initial Tenant Improvements as further described in
Section 3(i) of Amendment Exhibit B-1 (as such terms are defined in Amendment
Exhibit B-1 attached hereto) on or before June 15, 2008, pursuant and subject to
the terms and conditions of Amendment Exhibit B-1, time being of the essence.
Unless otherwise specified herein, any reference to “term”, “Term”, “lease term”
or “Extended Term” shall include the Initial Premises and, as of the Expansion
Commencement Date, the Expansion Premises.

 

4.             RENT:

 

As of the Expansion Commencement Date, Section 4 of the Lease Agreement is
hereby amended with the addition of the following:

 

The LESSEE shall pay to the LESSOR base rent at the rate of $759,152.20 dollars
per year, payable in advance in monthly installments of $63,262.69. LESSEE shall
pay base rent and additional rent for the entire Leased Premises to the LESSOR
monthly, in advance, not later than the first day of each calendar month.
Payments shall be pro rated on a per diem basis should any payment become due
during a portion of any monthly rental period.

 

5.             SECURITY DEPOSIT:

 

This paragraph is hereby amended with the addition of the following:

Upon the execution of this Second Amendment, the LESSEE shall pay to the LESSOR
the amount of $19,693.34 dollars which, in addition to the $43,569.35 previously
paid (for a total of $63,262.69), shall be held as a security for the LESSEE’S
performance as herein provided and promptly refunded to the LESSEE at the end of
this lease subject to the LESSEE’S satisfactory compliance with the conditions
hereof. The LESSEE shall maintain at all times a security deposit equivalent to
a minimum of one month’s base rent, including, if applicable, any and options to
renew.

 

6.             RENT ADJUSTMENT:

 

As of the Expansion Commencement Date, Section 6A and 6B of the Lease Agreement
are hereby amended with the addition of the following:

 

A.  TAX ADJUSTMENT:  Notwithstanding anything to the contrary contained in this
Second Amendment, prior to the Expansion Commencement Date, Section 6A of the
Lease Agreement will only apply to the Initial Premises. Commencing on the
Expansion Commencement Date, Section 6A of the Lease Agreement will apply to the
entire Leased Premises, except that with respect to increases for the Expansion
Premises only (i) the years “2007” and “2006” referenced in Section 6A shall be
replaced with the years “2010” and “2009”, respectively, and (ii) the percentage
“50%” referenced in Section 6A shall be replaced with the percentage “20%”. It
is expressly understood that the LESSEE shall pay

 

--------------------------------------------------------------------------------


 

50% of any excess in real estate taxes over fiscal year 2006 for the Initial
Premises and 20% of any excess in real estate taxes over fiscal year 2009 for
the Expansion Premises.

 

B. OPERATING COSTS:  Notwithstanding anything to the contrary contained in this
Second Amendment, prior to the Expansion Commencement Date, Section 6B of the
Lease Agreement will only apply to the Initial Premises. Commencing on the
Expansion Commencement Date, Section 6B of the Lease Agreement will apply to the
entire Leased Premises, except that with respect to increases for the Expansion
Premises only (i) the year “2006” referenced in Section 6B shall be replaced
with the year “2008”, and (ii) the percentage “50%” referenced in Section 6B
shall be replaced with the percentage “20%”. It is expressly understood that the
LESSEE shall pay 50% of any increase in operating expenses over those incurred
during the calendar year 2006 for the Initial Premises and 20% of any increase
in operating expenses over those incurred during the calendar year 2008 for the
Expansion Premises.

 

Increases shall be prorated should this lease be in effect with respect to only
a portion of any calendar year.

 

7.             UTILITIES:

 

This paragraph is hereby amended with the addition of the following:

The LESSEE shall pay, as they become due, all bills for electricity, water and
sewer and other utilities (whether they are used for furnishing heat or other
purposes) that are furnished to the Leased Premises regardless of whether they
are separately metered (or submetered) or servicing the Leased Premises
exclusively. In the event there are any utilities servicing the Leased Premises
and other space, then the LESSEE shall pay to the LESSOR the LESSEE’S
proportionate share of such common expense as it is apportioned between one or
more parties. The words “Commencement Date” set forth in the first sentence of
Section 7 of the Lease Agreement is hereby replaced with the words “Commencement
Date or Expansion Commencement Date, as applicable”.

 

22.           BROKERAGE:

 

This paragraph is hereby supplemented with the addition of the following:

LESSOR and LESSEE represent to each other that neither party has dealt with any
broker or brokers in connection with this Second Amendment other than Richards
Barry Joyce & Partners and Glenn Commercial Group, which will be paid by the
LESSOR in full and without contribution from LESSEE pursuant to a separate
agreement. LESSOR and LESSEE agree that each will hold harmless and indemnify
the other from any loss, cost, damage and expense, including reasonable
attorney’s fees incurred by LESSOR or LESSEE for a commission or finder’s fee as
a result of the falseness of this representation.

 

25.           OTHER PROVISIONS:

 

a.             Section 25(a) of the Lease Agreement is hereby deleted and
replaced with the following: “The Commercial Lease Addendum attached to the
Initial Lease, with the exception of subparagraph D. Market Rate Rent for
Extension Options which is hereby deleted as moot, and the following Exhibits
are attached to either the Lease Agreement or this Second Amendment and are
hereby incorporated by reference:

 

--------------------------------------------------------------------------------


 

Exhibits:

 

A. Layout of Leased Premises

 

 

A-1 Amendment Exhibit A-1, Layout of Expansion Premises

 

 

B. Buildout Obligations – Excepting Paragraphs (a)-(c) which are
hereby deleted as moot.

 

 

B-1 Amendment Exhibit B-1, LESSOR’S Work

 

 

C. INTENTIONALLY OMITTED

 

 

D. Right of First Refusal on Additional Space

 

 

E. Exclusions from Operating Expenses

 

 

F. INTENTIONALLY OMITTED

 

 

G. INTENTIONALLY OMITTED

 

 

H. INTENTIONALLY OMITTED

 

 

I. Hazardous Waste Provisions”

 

b. Section 25(b) of the Lease Agreement is hereby deleted in its entirety.

 

The Lease Agreement, as amended, is further amended by inserting the following
Section 27 and Section 28:

 

27.           SIGNAGE:

 

LESSEE shall be permitted, at its sole cost and expense, to install appropriate
signage and logo on (i) the LESSEE’S front entrance directly into the Leased
Premises, and (ii) on a lawn monument sign, subject to LESSOR’S written approval
as to size, color and location. LESSEE shall be responsible for obtaining all
necessary and appropriate approvals from the applicable permitting authority.

 

28.           EARLY ACCESS:

 

Provided the LESSEE is not in any material default hereunder after any notice
and grace periods, and the LESSEE does not interfere with the rights of other
tenants or the LESSOR’S Work or the Tenant Improvements, the LESSEE will be
allowed, upon reasonable notice to LESSOR, reasonable access to the Expansion
Premises seven (7) days prior to the Expansion Commencement Date to permit
LESSEE to prepare the Expansion Premises for its use and occupancy (but not to
conduct business therein), including without limitation installing wiring and
cabling, furniture and equipment. During such access, LESSEE shall be bound by
all of the obligations of the LESSEE under the Lease Agreement, as amended,
including any and all insurance requirements, but, provided that said access is
solely for the purpose of preparing the Expansion Premises for LESSEE’S use and
occupancy, including without limitation installing wiring and cabling, furniture
and equipment, excluding the payment of base rent and LESSEE’S proportionate
share of real estate taxes and operating costs during the above-mentioned early
access period.

 

Notwithstanding the above, except for LESSOR’S Work, LESSEE accepts the
Expansion Premises and the entire Leased Premises in its current “AS IS”
condition and acknowledges that the Initial Premises are currently occupied by
the LESSEE and that the Initial Premises, as delivered and currently
constituted, is suitable for the LESSEE’S intended use. LESSEE acknowledges that
all work, if any, contemplated in the Lease Agreement including but not limited
to the Exhibit B thereto, to be performed by the LESSOR has been completed to
the full satisfaction of the LESSEE.

 

--------------------------------------------------------------------------------


 

The Parties acknowledge that the Initial Lease Agreement, First Amendment and
this Second Amendment represent the entire agreement between the Parties and
that no other modification, written or otherwise, exists between the Parties.
The normal rule of construction that any ambiguities be resolved against the
drafting party shall not apply to the interpretation of the Initial Lease
Agreement, First Amendment or this Second Amendment or any exhibits or
amendments thereto.

 

All other terms and provisions under the Lease Agreement shall remain unchanged,
are in full force and effect, and are hereby ratified and affirmed. LESSOR and
LESSEE hereby acknowledge and confirm that, to the best of their respective
knowledge, neither the LESSOR nor the LESSEE is in default of any other term or
condition of the Lease Agreement. In the event of a conflict between this Second
Amendment and the Lease Agreement the terms of this Second Amendment shall
govern. All capitalized terms used but not defined herein shall have the same
definitions ascribed to such terms in the Lease Agreement.

 

IN WITNESS WHEREOF, the said Parties hereto set their hands and seals this 27th
day of May, 2008.

 

 

LESSEE

 

LESSOR

Synta Pharmaceuticals Corporation,

 

Duffy Hartwell LLC,

as successor in interest to

 

as successor in interest to

Shionogi BioResearch Corp.,

 

Duffy Hartwell LLC,

 

 

 

 

 

 

By:

    /s/ Keith Ehrlich

 

By:

    /s/ Steven P. Duffy

Name:

Keith Ehrlich

 

Hartwell Management LLC, Manager

Its:

CFO

 

Steven P. Duffy, Duly Authorized

Duly Authorized

 

 

 

--------------------------------------------------------------------------------


 

Amendment Exhibit A-1

Layout of Expansion Premises

 

[FLOOR PLAN]

 

--------------------------------------------------------------------------------


 

Amendment Exhibit B-1

 LESSOR’S Work

 

1.             LESSOR’S Work:

 

LESSOR shall conduct the following LESSOR’S Work, at its sole cost and expense,
using available building standard quantities and materials. The LESSOR’S Work
shall consist of:

 

(i)       demising the Expansion Premises from the adjacent space occupied by
another tenant; and

(ii)      modifying the Expansion Premises HVAC system to exclusively service
the Expansion Premises.

 

2.             TENANT IMPROVEMENT ALLOWANCE:

 

In addition to the above, LESSOR shall provide to LESSEE a Tenant Improvement
Allowance of $121,200.00 (“Tenant Improvement Allowance”) for work in addition
to the LESSOR’S Work. The Tenant Improvement Allowance shall be used for work
which shall be conducted by the LESSOR and agreed upon by the LESSEE. The Tenant
Improvement Allowance shall be applied towards the costs of planning and
conducting the Tenant Improvements (as defined below), including, if applicable,
any premiums associated with work conducted outside of normal business hours.
LESSEE shall be solely responsible for all costs and expenses in excess of the
Tenant Improvement Allowance.

 

3.             INITIAL TENANT IMPROVEMENTS:

 

LESSOR shall conduct the following Initial Tenant Improvements, at the LESSEE’S
cost and expense, with the Tenant Improvement Allowance applied as a credit
until it is exhausted. The Initial Tenant Improvements shall consist of:

 

(i)            paint the entire Expansion Premises the same colors used in the
Initial Premises on or before June 15, 2008; and

(ii)           merge the Expansion Premises with the Initial Premises to allow
for access between the two spaces, which work shall be performed after LESSEE’S
business hours and on weekends (such work shall not be performed during LESSEE’S
business hours).

 

LESSEE shall be responsible for any delays caused to the completion date for the
Initial Tenant Improvements which is caused by (i) LESSEE’S failure to
reasonably cooperate with the LESSOR’S prosecution of the Initial Tenant
Improvements, or (ii) LESSEE’S failure to make decisions associated with the
Initial Tenant Improvements in a reasonably timely manner.

 

4.             EXPENDITURE OF TENANT IMPROVEMENT ALLOWANCE:

 

In the event that LESSEE does not expend all of the Tenant Improvement Allowance
on the Initial Tenant Improvements, LESSOR and LESSEE hereby agree, in full
satisfaction of the LESSOR’S obligations to provide a Tenant Improvement
Allowance, that LESSEE shall have the right, at its election, to do one or both
of the following from time to time, by providing written notice to LESSOR:

 

(i)            expend any or all of the remaining balance of the unused Tenant
Improvement Allowance on non-structural alterations to the Expansion Premises
(together with the Initial Tenant Improvements, the “Tenant Improvements”). Such
work shall be performed by the LESSOR in accordance with the terms of this
Amendment Exhibit B-1, and the Second Amendment to which this Amendment
Exhibit B-1 is attached, at LESSEE’S expense with the Tenant Improvement
Allowance applied as a credit until it is exhausted, at which time LESSEE’S
rights, if any, to the Tenant

 

--------------------------------------------------------------------------------


 

Improvement Allowance shall lapse and the Tenant Improvement Allowance shall be
deemed fully expended and exhausted; and

 

(ii)           apply the remaining balance of unused Tenant Improvement
Allowance, at a 50% discount, towards the LESSEE’S next installment(s) of
monthly base rent due with LESSEE paying the difference between the amount of
base rent, additional rent, and other sums due in accordance with the Lease
Agreement, as amended, and the amount applied in accordance with the above (i.e.
if there is an unused Tenant Improvement Allowance of $2.00, then such amount
shall be applied as a $1.00 credit towards the base rent in accordance with the
above).

 

In the event the LESSEE from time to time elects to submit a work request for
Tenant Improvements, the LESSEE shall provide LESSOR with a written description,
in reasonable detail, of the Tenant Improvements requested (“TI Description”).
Each time the LESSEE sends a TI Description to the LESSOR, the LESSOR shall
provide the LESSEE with a fair market rate written estimate (“TI Estimate”) to
perform the Tenant Improvements as stated in the TI Description within fourteen
(14) days of receiving said TI Description. LESSEE shall, within seven (7) days
of receiving said estimate from the LESSOR, notify the LESSOR in writing of its
intent to proceed (“Proceed Notice”) with the Tenant Improvements requested in
the TI Description. In the event LESSEE fails to provide a Proceed Notice, such
failure shall be deemed a withdrawal of the request for the Tenant Improvements
stated in the TI Description. LESSOR shall notify and obtain the approval of
LESSEE prior to conducting any work which constitutes a material change in scope
or cost to the estimate accepted by the LESSEE in a Proceed Notice. LESSOR shall
use commercially reasonable and diligent efforts to complete the LESSOR’S Work,
the Initial Tenant Improvements, and all Tenant Improvements for which it
receives a Proceed Notice, and all such LESSOR’S Work, Initial Tenant
Improvements, and Tenant Improvements shall be conducted in a good and
workmanlike manner.

 

All Tenant Improvements shall be completed by LESSOR at fair market rates.
Notwithstanding the foregoing, the LESSEE shall be solely responsible for all
costs and expenses associated with the Tenant Improvements for any and all work
which is performed pursuant to a TI Estimate for which the Tenant provided a
Proceed Notice and is in excess of the remaining Tenant Improvement Allowance.
The Tenant Improvement Allowance shall apply to Tenant Improvements requested
pursuant to a TI Description received by LESSOR on or before July 1, 2009. The
Tenant Improvement Allowance will not apply to Tenant Improvements requested by
the LESSEE after July 1, 2009; or to Tenant Improvements which by their nature,
cannot be commenced on or before September 1, 2009. LESSEE shall not be
responsible for delays associated with the previous sentence which are caused
through no fault of the LESSEE. The Tenant Improvement Allowance may be credited
against base rent as aforesaid up to October 31, 2009, but not thereafter. Any
Tenant Improvement Allowance not used as aforesaid shall be deemed fully
expended and exhausted. The amount or remaining balance of the Tenant
Improvement Allowance shall be determined by subtracting the TI Cost, which
shall be the final amount of all costs and expenses incurred by the LESSOR while
conducting the Tenant Improvements in accordance with this Amendment
Exhibit B-1, to date from the Tenant Improvement Allowance.

 

5.             FIRST AUDIT:

 

LESSEE shall have the right to conduct an audit of the TI Cost incurred by the
LESSOR and paid out of the Tenant Improvement Allowance with respect to the
Initial Tenant Improvements in accordance with the following:

 

--------------------------------------------------------------------------------


 

(i)            Within thirty (30) days after Substantial Completion, the LESSEE
shall have the one time right to request that the LESSOR provide to the LESSEE,
within fourteen (14) days from the date of LESSEE’S request, a final written
accounting itemized in reasonable detail (the “First Accounting”) all TI Costs
incurred by the LESSOR and paid out of the Tenant Improvement Allowance with
respect to the Initial Tenant Improvements; and

(ii)           In the event the LESSEE desires additional information, the
LESSEE may, upon fourteen (14) days prior written notice to the LESSOR, conduct
a reasonable audit of LESSOR’S books and records with respect to the Initial
Tenant Improvements (“First Audit”), such audit to be conducted at the LESSEE’S
expense and at the offices of the LESSOR located in Massachusetts from 9 am to 5
pm on workdays. A final copy of the completed audit shall be provided to the
LESSOR. LESSOR shall provide reasonable access to LESSEE to all relevant books
and records; and

(iii)          Notwithstanding the foregoing, the LESSEE shall complete the
First Audit within sixty (60) days after Substantial Completion, at which time
the LESSEE’S rights under this paragraph 5 of Amendment Exhibit B-1 shall
expire; and

(iv)          If during such audit LESSEE discovers a discrepancy of more than
5% in LESSOR’S accounting, LESSOR shall pay for the reasonable cost of LESSEE’S
audit.

 

6.             SECOND AUDIT:

 

LESSEE shall have the right to conduct an audit of the TI Cost incurred by the
LESSOR and paid out of the Tenant Improvement Allowance with respect to the
Tenant Improvements, other than the Initial Tenant Improvements, in accordance
with the following:

 

(i)            The LESSEE shall have the one time right to request that the
LESSOR provide to the LESSEE, within thirty (30) days from the date of LESSEE’S
request, a final written accounting itemized in reasonable detail (“Second
Accounting”) all TI Costs to date incurred by the LESSOR and paid out of the
Tenant Improvement Allowance with respect to the Tenant Improvements, other than
the Initial Tenant Improvements; and

(ii)           In the event the LESSEE desires additional information, the
LESSEE may, upon fourteen (14) days prior written notice to the LESSOR, conduct
a reasonable audit of LESSOR’S books and records with respect to the Tenant
Improvements, other than the Initial Tenant Improvements (“Second Audit”), such
audit to be conducted at the LESSEE’S expense and at the offices of the LESSOR
from 9 am to 5 pm on workdays. A final copy of the completed audit shall be
provided to the LESSOR. LESSOR shall provide reasonable access to LESSEE to all
relevant books and records;

(iii)          Notwithstanding the foregoing, the LESSEE shall complete the
Second Audit within sixty (60) days after LESSEE’S right to use the Tenant
Improvement Allowance expires, at which time the LESSEE’S rights under this
paragraph 6 of Amendment Exhibit B-1 shall expire; and

(iv)          If during such audit LESSEE discovers a discrepancy of more than
5% in LESSOR’S accounting, LESSOR shall pay for the reasonable cost of LESSEE’S
audit.

 

7.             WORK NOT INCLUDED IN LESSOR’S WORK OR TENANTIMPROVEMENTS:

 

Not included in the LESSOR’S Work or Tenant Improvements are any and all costs
or work associated with:

 

(i) telephone/data/voice/network throughout the Leased Premises; and

 

--------------------------------------------------------------------------------


 

(ii) cubicles and/or open areas, including but not limited to costs or work
associated with their installation or setup, and any
telephone/data/voice/network and/or A/C power wiring, coring, through floor
access modules, or other wiring therefor; and

(iii) Interior blinds; the installation of any interior blinds and/or window
treatments which may be visible from the common area or outside the Leased
Premises is subject to the LESSOR’S written consent; and

(iv) Coring the conference room floor and the server room.

 

8.             AS IS:

 

Except for LESSOR’S Work and the Initial Tenant Improvements, the Expansion
Premises shall be delivered in “AS IS” condition and LESSEE acknowledges that by
taking possession of the Expansion Premises, the Expansion Premises “AS IS” are
suitable for its intended use.

 

9.             SUBSTANTIAL COMPLETION DATE:

 

The date of Substantial Completion shall be the date (which shall not be later
than June 15, 2008) the LESSOR has completed the LESSOR’S Work and painting
pursuant to Section 3(i) above (other than minor punch list items) and has
received all the approvals necessary for LESSEE to use and occupy the Expansion
Premises for LESSEE’S intended use. If actual receipt of a use and occupancy
certificate is not necessary for LESSEE to use and occupy the Expansion Premises
after LESSOR’S Work is complete, LESSOR agrees to use commercially reasonable
efforts to obtain a certificate of occupancy as soon as reasonably possible
thereafter. LESSOR and LESSEE shall use good faith efforts to mutually agree
upon a list of minor punch list items that remain to be completed as part of the
LESSOR’S Work after the date of Substantial Completion. LESSOR shall complete
with LESSEE’S reasonable cooperation, the agreed upon minor punch list items
within thirty (30) days from the date of Substantial Completion or such
reasonable time thereafter as is necessary to complete said punch list items.
Notwithstanding the above, LESSEE shall be responsible for any delays to the
Substantial Completion date which is caused by LESSEE’S failure to make LESSOR’S
Work decisions in a reasonably timely manner. LESSEE shall be solely responsible
for all costs, expenses and delays resulting from requests by LESSEE for work,
quantities or materials in excess of the Tenant Improvement Allowance.

 

--------------------------------------------------------------------------------
